Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 1 of 10 PAGEID #: 1731




                                 Exhibit A
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 2 of 10 PAGEID #: 1732




                CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

          THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE (“Agreement”)
  is made this ___ day of [DATE], 2019, by and between Virginia Conklin and Alyson Clark
  (collectively, “Representative Plaintiffs”) on behalf of themselves and all Opt-In Plaintiffs
  (collectively with Representative Plaintiffs, “Plaintiffs”) as defined herein, and 1-800 Flowers
  Service Support Center, Inc. (“Defendant”).

          WHEREAS, Representative Plaintiffs brought an action captioned Virginia Conklin and
  Alyson Clark, et al., v. 1-800 Flowers Service Support Center, Inc., in the United States District
  Court for the Southern District of Ohio, Case No. 2:16-cv-675-ALM-EPD, alleging violations of
  the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq. (“FLSA”) and Ohio state wage and
  hour laws;

          WHEREAS, Defendant denies liability and/or any other wrongdoing with respect to
  Plaintiffs;

          WHEREAS, Opt-In Plaintiffs agreed to have their interests, including, but not limited to,
  the resolution and settlement of the foregoing action, represented by Representative Plaintiffs;

         WHEREAS, Plaintiffs and Defendant wish to avoid further litigation and settle and resolve
  the controversy between them amicably and expeditiously;

         NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other
  good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
  and subject to the approval of the Court, it is hereby

          STIPULATED AND AGREED by and between the undersigned parties that the above-
  entitled matter is hereby resolved as follows:

  1.      DEFINITIONS

          The terms set forth below shall have the following meanings:

          1.1    “Agreement” means this “Confidential Settlement Agreement and Release”.

          1.2    “Civil Action” means the above-captioned action.

          1.3    “Class Counsel” means the law firm of Johnson Becker PLLC.

          1.4    “Court” means the United States District Court for the Southern District of Ohio.

         1.5      “Opt-In Plaintiffs” means individuals who joined the Civil Action by completing
 and returning consent forms, all of which were filed with the Court by Class Counsel. All Opt-In
 Plaintiffs are identified in Section 3.2 below.

          1.6    “Parties” means Representative Plaintiffs, the Opt-In Plaintiffs, and Defendant.



                                                  1
  4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 3 of 10 PAGEID #: 1733



        1.7      “Released Claims” means any claim, cause of action, or demand arising prior to the
 date of this Agreement for wages and overtime compensation, liquidated damages, interest,
 attorneys’ fees, or litigation expenses associated with Defendant’s alleged non-payment of wages
 and overtime compensation under the FLSA, Ohio state law, or any other legal claim or theory
 under which employees can seek wages and overtime compensation.

         1.8     “Released Parties” means Defendant and its direct and indirect parents,
 predecessors, successors, assigns, subsidiaries, affiliates, and insurers, and their past and present
 directors, officers, shareholders, members, employees, agents, insurers and attorneys, both
 individually and in their capacities as directors, officers, shareholders, members, employees,
 agents, insurers and attorneys.

 2.          RECITALS

         2.1     Class Counsel has investigated this Civil Action and consulted with Representative
 Plaintiffs concerning the risks of continued litigation and the benefits of settlement at this stage in
 the proceedings. Representative Plaintiffs and Class Counsel have concluded that the settlement
 described in this Agreement is fair and reasonable, and is in the best interest of Representative
 Plaintiffs and Opt-In Plaintiffs in light of all known facts and circumstances, including, inter alia,
 the possibility that Defendant might prevail at trial or through motion practice and the prospect of
 significant delay if this Civil Action proceeds.

        2.2     Released Parties deny any liability or wrongdoing of any kind associated with the
 claims alleged in the Civil Action.

          2.3    This Agreement is a compromise and shall not be construed as an admission of
 liability at any time or for any purpose, under any circumstances, by the Released Parties.
 Furthermore, neither this Agreement nor the settlement of this Civil Action shall be used to suggest
 an admission of liability in any dispute the Parties may have now or in the future with respect to
 any person or entity, and nothing herein shall constitute evidence with respect to any issue or
 dispute in any lawsuit, legal proceeding, or administrative proceeding, except for legal proceedings
 concerning the enforcement or interpretation of this Agreement.

         2.4    Class Counsel agrees that, as of the date this Agreement is executed, there are no
 individuals who had retained Class Counsel to sue Defendant for violations of the FLSA, or any
 other law or claim, other than Representative Plaintiffs and Opt-In Plaintiffs.

 3.      PAYMENTS

         In exchange for the consideration described in this Agreement, Defendant agrees to pay
 the total sum of
                                                                   as follows:




                                                   2
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 4 of 10 PAGEID #: 1734




                                          3
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 5 of 10 PAGEID #: 1735




                                          4
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 6 of 10 PAGEID #: 1736




         3.4    Terms of Payment

       The parties agree to move the Court for an Order that the monetary terms of this Agreement
 be maintained as confidential, and that they be permitted to submit the monetary terms of this
 Agreement to the Court for its review solely in camera. For purposes of the Court’s consideration
 and approval of this Agreement, the parties agree to file a copy of this Agreement with the
 monetary terms redacted.

        Defendant will deliver the checks in payment of subparagraphs 3.1-3.3 to Class Counsel
 within 30 days of the date the Court approves the settlement. Plaintiffs will disburse the settlement
 checks to Plaintiffs within 7 days of the date Defendant delivers the checks to Class Counsel.

                                                   5
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 7 of 10 PAGEID #: 1737



         Plaintiffs shall have 90 days to cash their settlement check. Thirty days after Class Counsel
 disburses the settlement checks to Class Counsel, Defendant shall produce to Class Counsel a list
 of all Plaintiffs who have not yet cashed their settlement checks. Class Counsel will attempt to
 contact any Plaintiff with uncashed settlement checks. Sixty days after Class Counsel disburses
 the settlement checks to Class Counsel, Defendant shall produce to Class Counsel an updated list
 of all Plaintiffs who have not yet cashed their settlement checks. Class Counsel will again attempt
 to contact any Plaintiff with uncashed settlement checks. At the expiration of the 90-day settlement
 period, Defendant will deliver a check payable to Johnson Becker, PLLC, totaling the amount of
 all uncashed settlement checks. Class Counsel will distribute the totality of the remaining funds
 equally to all Plaintiffs who cashed their settlement check.

         Plaintiffs agree that within five days of Class Counsel’s receipt of the settlement payments
 above, they will file a Notice of Voluntary Dismissal with prejudice in the Civil Action, with each
 party to bear its own costs. Defendant agrees to pay any court costs related to the Civil Action.

         Plaintiffs agree that the above payments represent any and all back pay, severance pay,
 wages (whether overtime or otherwise), bonuses, vacation pay, front pay, damages (whether
 liquidated, compensatory, exemplary, punitive or otherwise), benefits, attorneys’ fees, costs,
 interest, or other monies to which Plaintiffs may have been entitled to receive or recover in
 connection with their employment with Defendant.

          Plaintiffs further agree that the above payments represent full and complete satisfaction
 and payment of any and all monies purportedly due and owing to them arising out of, or relating
 to, their employment with Defendant.

 4.      REQUIREMENT FOR COURT APPROVAL

         4.1    This Agreement is contingent upon and does not become effective until the Court
 enters an Order approving, pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), this Agreement
 as fair and reasonable. In the absence of such Court approval, the Agreement shall be null and
 void. Promptly after the execution of this Agreement, the parties shall work diligently to prepare
 and submit to the Court any papers deemed necessary to obtain Court approval of the settlement.

 5.      RELEASE AND COVENANT NOT TO SUE

         5.1     Conditioned upon Court approval of the settlement and dismissal of the Civil Action
 with prejudice, Plaintiffs, individually and in their representative class capacity, for themselves and
 their heirs, successors, assigns, personal representatives, executors, legal representatives, spouses,
 agents, insurers, and attorneys, do hereby release and discharge the Released Parties (as defined in
 Section 1.8), of and from all claims for unpaid overtime under state and federal law, including any
 and all claims or demands for liquidated damages, interest, attorneys’ fees and costs, as set forth in
 Plaintiffs’ Complaint and/or Amended Complaint. Plaintiffs further covenant not to sue Defendant
 or the Released Parties for any and all such Released Claims. Plaintiffs further agree that none of
 them have suffered any emotional injuries as a result of the allegations in the Civil Action.

 6.      CONFIDENTIALITY

        6.1      The Parties and their attorneys agree this Agreement, and its terms, shall be kept
 confidential, except to the extent disclosure is required for approval and notice of the settlement.
                                                   6
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 8 of 10 PAGEID #: 1738



         6.2     Class Counsel will not publish any information regarding the settlement of this Civil
 Action, including but not limited to the amount of the settlement, on its website or newsfeed, other
 than that the Civil Action was settled on a confidential basis.

 7.      CASE TERMINATION

        7.1     The Parties intend for Plaintiffs to waive any and all wage and hour claims they
 may have against the Released Parties as discussed in Section 5 above from the beginning of time
 up to and including the date on which Plaintiffs sign this Agreement, including claims under the
 FLSA, and any state or local law, and therefore desire that this Agreement be approved by the
 Court. Accordingly, the Parties agree to the following:

                a.     Following execution of this Agreement, the Parties will provide the Court
 with a copy of the Agreement filed under seal for in camera inspection;

                b.      Concurrent with the Court’s in camera inspection, the Parties will file a
 Joint Motion for Approval of Settlement and Dismissal of Plaintiffs’ Claims in this Civil Action
 (“Joint Motion”) and provide the Court with an Order of Approval of Settlement and Order of
 Dismissal of Plaintiffs’ Claims (“Proposed Order”);

                c.      The Joint Motion and Proposed Order are incorporated herein; and

                 d.     In the event the Agreement is not approved by the Court, this Agreement
 shall be null and void and no payments shall be made pursuant to this Agreement.

 8.      PARTIES’ AUTHORITY

       8.1    The signatories hereby represent that they are fully authorized to enter into this
 Agreement and to bind the Parties hereto to the terms and conditions hereof.

        8.2    All Parties acknowledge that they have been represented by competent, experienced
 counsel throughout all negotiations which preceded the execution of this Agreement, and this
 Agreement is made with the consent and advice of counsel who have jointly prepared and executed
 this Agreement.

 9.      MUTUAL FULL COOPERATION

        9.1     The Parties shall use their best efforts and fully cooperate with each other to
 accomplish the terms of this Agreement and to take such other actions as may reasonably be
 necessary to implement and effectuate the terms of this Agreement.

         9.2    The Parties believe this Agreement is a fair, adequate and reasonable settlement of
 the Civil Action and have arrived at this Agreement in arms-length negotiations, taking into account
 all relevant factors, present and potential. The Parties agree that this Agreement reflects a
 compromise of a bona fide dispute as to damages and liability. This Agreement was reached after
 extensive negotiations and exchange of information between Parties represented by experienced
 wage-and-hour counsel.


                                                  7
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 9 of 10 PAGEID #: 1739



 10.     MODIFICATION

        10.1 This Agreement and its attachments may not be changed, altered, or modified,
 unless such modification is manifested in a written document duly executed by the Parties. Any
 material modifications shall be approved by the Court in its continuing jurisdiction.

 11.     ENTIRE AGREEMENT

         11.1 This Agreement and its attachments constitute the entire agreement between the
 Parties concerning the subject matter hereof. No extrinsic oral or written representations or terms
 shall modify, vary, or contradict the terms of this Agreement. In the event of any conflict between
 this Agreement and any other settlement-related document, the Parties intend that this Agreement
 shall be controlling.

 12.     CHOICE OF LAW/JURISDICTION

         12.1 This Agreement shall be subject to, governed by, construed, enforced, and
 administered in accordance with the laws of the State of Ohio, both in its procedural and substantive
 aspects, and shall be subject to the jurisdiction of the United States District Court for the Southern
 District of Ohio, Eastern Division. This Agreement shall be construed as a whole according to its
 fair meaning and intent and not strictly for or against any party, regardless of who drafted or who
 was principally responsible for drafting this Agreement or any specific term or condition thereof.

 13.     COUNTERPARTS

         13.1 This Agreement may be executed in counterparts, and when each party has signed
 and delivered at least one such counterpart, each counterpart shall be deemed an original, and, when
 taken together with other signed counterparts, shall constitute one Agreement, which shall be
 binding upon and effective as to all Parties.

 14.     CAPTIONS AND INTERPRETATIONS

         14.1 Paragraph titles or captions contained herein are inserted as a matter of
 convenience and for reference, and in no way define, limit, extend or describe the scope of this
 Agreement or any provision hereof. Each term of this Agreement is contractual and not merely
 a recital.

 PLAINTIFFS ARE ADVISED THAT THEY HAVE HAD A REASONABLE AMOUNT OF
 TIME TO CONSIDER THIS SETTLEMENT AGREEMENT AND TO CONSULT WITH
 COUNSEL REGARDING THIS SETTLEMENT AGREEMENT. PLAINTIFFS FREELY
 AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS
 SETTLEMENT AGREEMENT.

        The Parties knowingly and voluntarily sign, and affirm that the signatories below are duly
 authorized to sign this Agreement as a valid and binding act of each, as of the date(s) set forth
 below:

                            SIGNATURES ON FOLLOWING PAGE

                                                   8
 4326870.1
Case: 2:16-cv-00675-ALM-EPD Doc #: 121-1 Filed: 12/26/19 Page: 10 of 10 PAGEID #: 1740




    1-800 Flowers Service Support Center, Inc.

    Signature: _____________________       Date: _____________________

    Printed Name: _____________________

    Title: _____________________


    Defendant’s Counsel

    Signature: _____________________       Date: _____________________

    Printed Name: _____________________

    Title: _____________________




    Representative Plaintiff

    Signature: _____________________       Date: _____________________

    Printed Name: _____________________

    Title: _____________________


    Plaintiffs’ Counsel

    Signature: _____________________       Date: _____________________

    Printed Name: _____________________

    Title: _____________________




                                                 9
    4326870.1
